Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 1 of 22 PagelD# 4414

 

FILED

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA AUG 19 2021
Norfolk Division

 

 

 

ELEGANT MASSAGE, LLC d/b/a LIGHT NORFOLK, VA

 

CLERK, U.S. DISTRICT COURT

 

 

STREAM SPA, on behalf of itself and all
others similarly situated,

Plaintiff,

v. CIVIL ACTION NO. 2:20-cv-265
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY and STATE
FARM FIRE AND CASUALTY
COMPANY,

Defendant.

MEMORANDUM OPINION AND ORDER

Before the Court is a Motion for Class Certification filed by Elegant Massage, LLC’s
(“Elegant” or “Plaintiff’). ECF No. 115. The Court has also reviewed Defendants State Farm
Mutual Automobile Insurance Company’s and State Farm Fire and Casualty Company’s
(collectively, “State Farm” or ““Defendants”) Memorandum in Opposition, and Plaintiff's Reply.
ECF Nos. 135, 138. Upon review of the relevant filings, the Court finds that a hearing on Plaintiff's
Motion is not necessary and therefore denies Plaintiff's Request for Hearing. ECF No. 151. For
the reasons stated herein, Plaintiff's Motion for Class Certification is GRANTED IN PART AND
DENIED IN PART.

I. FACTUAL AND PROCEDURAL HISTORY
On May 27, 2020, Plaintiff filed the instant suit. ECF No. 1. On June 21, 2020, Plaintiff

filed an amended complaint. ECF No. 20. In its amended complaint, Plaintiff alleges that Elegant

has owned and operated Light Stream Spa since 2016, which provides therapeutic massages in
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 2 of 22 PagelD# 4415

Virginia Beach, Virginia. On July 22, 2019, State Farm sold an insurance policy (Policy No. 96-
C6-P556-1) (“the Policy”) to Plaintiff. See ECF No. 1 at Exhibit 1. The Policy issued to Plaintiff
is an “all risk” commercial property policy, which covers loss or damage to the covered premises
resulting from all risks other than those expressly excluded. /d. The Policy was effective through
July 22, 2020 and Plaintiff paid an annual premium of $475.00. ECF No. 20 at P 27. The Policy
includes coverage of “Loss of Income and Extra Expense.” The standard form for Loss of Income
and Extra Expense Coverage is identified as CMP-4705.1. Jd. at P 33. Under the provision, the
policy provides for the loss of business income sustained as a result of the suspension of business
operations which includes action of a civil authority that prohibits access to the Plaintiff's business
property. /d. at P 34-35. The Policy also states that it does not cover Exclusions for “Fungi, Virus
or Bacteria,” “Ordinance or Law,” “Acts or Decisions,” or “Consequential Loss” Jd.

On March 13, 2020, President Donald J. Trump issued a National Emergency Concerning the
Novel Coronavirus Disease (“COVID-19) Outbreak.' On March 16, 2020, the Centers for Disease
Control (CDC) issued guidance recommending the implementation of “social distancing” policies
to prevent the spread of the a novel strain of coronavirus, SARS-CoV-2 (“COVID-19”). On March
20, 2020, Governor Northam and the Virginia State Health Commissioner declared a public health
emergency and restricted the number of patrons permitted in restaurants, fitness centers and
theaters to ten or less.2 On March 23, 2020, Governor Northam issued Executive Order No. 53,
which ordered the closure of “recreational and entertainment businesses,” including “spas” and

“massage parlors.” ECF No. 30 at Exhibit | at 1-4. On March 23, 2020, Governor Northam issued

 

1 Proclamation No. 9994, 85 Fed. Reg. 15337 (March 18, 2020). “Declaring a National Emergency Concerning
the Novel Coronavirus Disease (COVID-19) Outbreak.” (“Presidential COVID-19 Proclamation”).

2 Order of Public Health Emergency One, “Amended Order of the Governor and State Health Commissioner
Declaration of Public Health Emergency,” (March 20, 2020).

2
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 3 of 22 PagelD# 4416

Executive Order No. 55, which ordered all individuals in Virginia to stay home unless they were
carrying out necessary life functions. /d. at Exhibit 1 at 5-7. On May 8, 2020, the Governor issued
Executive Order No. 61, which amended Executive Order Nos. 53 and 55 and, beginning on May
15, 2020, eased some of the restrictions. /d. at Exhibit 1 at 8-18. Under Executive Order No. 61,
spas and message centers were permitted to re-open subject to certain restrictions including
limiting occupancy to 50% as well as requiring six feet between workstations, workers and patrons
to wear face coverings, and hourly cleaning and disinfection while in operation. However, if
businesses were unable to comply with the restrictions in Executive Order No. 61, they were
ordered to remain closed. /d.

As a result of the policies on social distancing and restrictions on its business, Plaintiff
voluntarily closed Light Stream Spa on March 16, 2020 and remained closed through May 15,
2020. Id. at P25. Accordingly, Plaintiff suffered a complete loss of income since closing on March
16, 2020. On March 16, 2020, Plaintiff submitted a claim for loss of business income and extra
expenses under the Policy. Jd. at P 42. On March 26, 2020, Defendants denied Plaintiff's claim
(“Denial Letter”). Jd. The Denial Letter stated that the grounds for denial were because Plaintiff
voluntarily closed their business on March 16, 2020, there was no civil order to close the business,
there was no known damage to the business space or property resulting from COVID-19, and the
Loss of Income Coverage excludes coverage for loss caused by virus. /d.

On May 27, 2020, Plaintiff filed the instant Class Action complaint for Declaratory Judgement
(Count I) and Breach of Contract (Count II) against Defendants, pursuant to Fed. R. Civ. P.
23(b)(1), 23(b)(2) and 23(b)(3) on behalf of themselves and all members of the proposed class and
sub-class. id. at P 48. On July 13, 2020, Plaintiff filed a First Amended Complaint (“FAC”) stating

that it is bringing Counts I and II on behalf of itself and the proposed class and sub-class, as well
3
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 4 of 22 PagelD# 4417

as adding a claim for Breach of Covenant of Good Faith and Fair Dealing (Count III). ECF No. 20
at P 173. On August 11, 2020, Defendants filed a Motion to Dismiss Count II. ECF No. 29. Plaintiff
responded in opposition and Defendants replied. ECF Nos. 39, 41. On December 9, 2020, the
Court denied and granted in part Defendants’ motion to dismiss. ECF No. 62.

Plaintiffs filed their Motion for Class Certification on May 27, 2021. ECF No. 115.
Defendants filed a Memorandum in Opposition on June 17, 2021. ECF No. 135. Plaintiffs filed
their Reply on June 30, 2021. ECF No. 143. On July 6, 2021, Defendants filed a motion for leave
to file a sur-reply in opposition to Plaintiffs motion for class certification. ECF No. 153. The Court
granted Defendants motion to file a sur-reply. ECF No. 161. Accordingly, this matter is ripe for
judicial determination.

II. LEGAL STANDARD

Generally, ““[d]istrict courts have wide discretion in deciding whether or not to certify a
class and their decisions may be reversed only for abuse of discretion,’ recognizing, of course, that
this ‘discretion must be exercised within the framework of Rule 23.’” Gunnells v. Healthplan
Servs., Inc., 348 F.3d 417, 424 (4th Cir. 2003) (citing Lienhart v. Dryvit Sys., Inc., 255 F.3d 138,
146 (4th Cir.2001)). Accordingly, to certify a suit as a class action, the proponent of class
certification has the burden of establishing that the conditions enumerated in Rule 23 of the Federal
Rules of Civil Procedure have been met. Windham v. American Brands, Inc., 565 F.2d 59, 64 n.6
(4th Cir. 1977) (en banc) cert. denied, 435 U.S. 968, 56 L. Ed. 2d 58, 98 S. Ct. 1605 (1978). Rule

23 provides, in pertinent part:

 

3A proponent of class certification must meet all of the requirements of Rule 23(a), and satisfy one of the
subsections of Rule 23(b). Plaintiffs have moved for class certification pursuant to 23(b)(3). See ECF No. 236.

4
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 5 of 22 PagelD# 4418

(a) Prerequisites to a Class Action. One or more members of a class may sue or
be sued as representative parties on behalf of all only if (1) the class is so numerous
that joinder of all members is impracticable, (2) there are questions of law or fact
common to the class, (3) the claims or defenses of the representative parties are
typical of the claims or defenses of the class, and (4) the representative parties will
fairly and adequately protect the interests of the class.

(b) Class Actions Maintainable. An action may be maintained if the prerequisites
of subdivision (a) are satisfied, and in addition:

(3) the court finds that the questions of law or fact common to the members
of the class predominate over any questions affecting only individual
members, and that a class action is superior to other available methods for
the fair and efficient adjudication of the controversy. The matters pertinent
to the findings include: (A) the interest of members of the class in
individually controlling the prosecution or defense of separate actions; (B)
the extent and nature of any litigation concerning the controversy already
commenced by or against members of the class; (C) the desirability or
undesirability of concentrating the litigation of the claims in the particular
forum; (D) the difficulties likely to be encountered in the management of a
class action.

Fep. R. Civ. P. 23. The Court must conduct a “rigorous analysis” in determining whether the
requirements of Rule 23 have been met. General Telephone Co. of the Southwest v. Falcon, 457
U.S. 147, 161, 72 L. Ed. 2d 740, 102 S. Ct. 2364 (1982); Chisolm v. TranSouth Fin. Corp., 184
F.R.D. 556, 560 (E.D. Va. 1999) (holding the same). In past proceedings, this Court has held that
“in conducting its rigorous analysis of Rule 23, the Court must take a close look at the facts relevant
to the certification question and, if necessary, make specific findings on the propriety of
certification.” D&M Farms v. Birdsong Corp., 2020 WL 7074140, at *2 (E.D. Va. Dec. 2, 2020).
Whether the proponent of certification has met his or her burden is left to the trial court’s discretion
and will be reversed only for abuse of such discretion. Windham, 565 F.2d at 65. In conducting

its rigorous analysis of Rule 23, the Court must take a “close look at the facts relevant to the
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 6 of 22 PagelD# 4419

certification question and, if necessary, make specific findings on the propriety of certification.”
Thorn v. Jefferson—Pilot Life Ins. Co., 445 F. 3d 311, 319 (4th Cir. 2004) (internal quotations
omitted). “Such findings can be necessary even if the issues tend to overlap into the merits of the
underlying case.” Jd.
III. DISCUSSION

To conduct a sufficient analysis of Plaintiff's Motion, the Court must apply relevant facts
within Plaintiff's Complaint to Rule 23(a) and (b). The Court will evaluate Plaintiffs allegations
under Rule 23. Defendants do, however, ardently contest the applicability of Rule 23(a) and 23
(b), arguing that common questions do not predominate because Plaintiffs are not similarly situated
and cannot rely upon common evidence. The following analysis addresses the Rule 23 class action
requirements in turn.
A. Rule 23 (a)

1. Numerosity

Rule 23(a)(1) requires that “the class is so numerous that joinder of all members is
impracticable.” This Court, among others, has previously held that “classes consisting of forty or
more members are considered sufficiently large to satisfy the impracticability requirement.”
American Sales Company, LLC v. Pfizer, Inc. 2017 WL 3669604, at *6 (E.D. Va. July 28, 2017);
see, e.g., Meijer, Inc. v. Warner Chilcott Holdings Co. III, Ltd., 246 F.R.D. 293, 301 (D.D.C.
2007) (quoting Thomas v. Christopher, 169 F.R.D. 224, 237 (D.D.C. 1996)) (finding the
numerosity requirement satisfied by a class of thirty members).

Here, Plaintiff purports to represent “19,300 other Virginia policyholders [who] purchased
identical ‘all-risk’ insurance policies from State Farm to protect their businesses from

unanticipated risks.” ECF No. 116 at 1. Notably, in Interrogatory No. 6, Defendant stated, with
6
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 7 of 22 PagelD# 4420

objection, that “as ‘of December 31, 2020, there were approximately 19,300 CMP-4100
businessowners insurance policies issued to State Farm insureds in the Commonwealth of Virginia
with a Loss Income and Extra Expense endorsement.” See ECF No. 117 at Exhibit B (“Troutner
Decl.”).

However, Defendants challenge Plaintiff's purported class size and argue that “this
expansion is incompatible with the factual allegations that Plaintiff pled in its FAC.” ECF No. 135
at 7. Defendants alleges that Plaintiff limited its class members to those who were “wrongfully
denied” their claims by Defendants. See ECF No. 135 at 7 (citing ECF No. 20 at PP 122).
Accordingly, the Court moves to examine the numerosity element.

In its First Amended Complaint, Plaintiff brought the instant suit on behalf of all members
of three proposed classes:

Nationwide Class: All persons or entities in the United States that purchased Loss
of Income and Extra Expense Coverage from Defendants, with the same or
substantially identical terms, and submitted claims for business income losses
and/or extra expenses incurred as a result of social distancing, closure and/or stay-
at-home orders issued from March 2020 forward, which were denied by Defendants
(the “Nationwide Class” or “Class”).

Virginia Class: All persons or entities in the Commonwealth of Virginia that
purchased Loss of Income and Extra Expense Coverage from Defendants, with the
same or substantially similar terms, and submitted claims for business income
losses and/or extra expenses incurred as a result of social distancing, closure
and/or stay-at-home orders issued from March 2020 forward, which were denied
by Defendants (the “Virginia SubClass”).

Declaratory Judgment Class: All persons or entities in the United States that
purchased insurance policies from Defendants including Loss of Income and Extra
Expense Coverage and including a Virus Exclusion, with the same or substantially
identical terms (the “Declaratory Judgment Class”).

ECF No. 20 at P 131 (emphasis added). In its instant motion, Plaintiff seeks to certify the

following proposed Declaratory Judgment class:
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 8 of 22 PagelD# 4421

All persons or entities in the Commonwealth of Virginia with a Businessowners

insurance policy issued by State Farm on Form CMP-4100, including a Loss of

Income and Extra Expense endorsement on Form CMP 4705.1 or CMP 4705.2, in

effect at any time between March 23, 2020 through June 30, 2020.

ECF No. 115 (emphasis added).

However, the Court finds that because Plaintiff alleges that Defendants wrongfully denied
insurance coverage because of the COVID-19 Pandemic closures, in breach of their contract, it
would be inconsistent with Rule 23 to certify a class that includes every single policyholder in the
Commonwealth of Virginia if they did not file a claim with State Farm. Specifically, the Court
cannot certify a broad Declaratory Judgment Class that includes all insureds in the Commonwealth
of Virginia because not every policy holder, of the 19,300, has Article III standing to recover
damages or would be entitled to relief under Rule 23(b). TransUnion LLC v. Ramirez, 141 S. Ct.
2190, 2208 (2021) (holding that “[e]very class member must have Article III standing in order to
recover individual damages”); see also, Tyson Foods, Inc. v. Bouaphakeo, 577 U.S. 442, at 466
(2016) (ROBERTS, C. J., concurring) (“Article III does not give federal courts the power to order
relief to any uninjured plaintiff, class action or not”). As noted by the United States Supreme Court,
“Rule 23(b)(2) applies only when a single injunction or declaratory judgment would provide relief
to each member of the class. It does not authorize class certification when each individual class
member would be entitled to a different injunction or declaratory judgment against the defendant.”
Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 360-61, 131 S. Ct. 2541, 2557, 180 L. Ed. 2d 374
(2011) (emphasis added); see also, Branch v. Gov't Emples. Ins. Co., 323 F.R.D. 539, 544 (E.D.
Va. 2018) (holding that a class can be certified if plaintiffs show that the four requirements of Fed.
R. Civ. P. 23(a) are met and that the class fits the requirements of at least one of the class types

outlined in Fed. R. Civ. P. 23(b)’”) (emphasis added); Williams v. Big Picture Loans, LLC, No.

3:17-CV-461, 2021 WL 3072462, at *4 (E.D. Va. July 20, 2021).
8
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 9 of 22 PagelD# 4422

Here, Plaintiff does not allege that State Farm breached its contract with all 19,300 policy
holders or that each of the 19,300 policyholders would be entitled to relief. Notably, Plaintiff
agrees that each member of the 19,300 policyholders would not be entitled to relief because
Plaintiff states that they are not seeking damages on behalf of each member in the 19,300
Declaratory Judgment Class. See ECF No. 143. Critically, Plaintiff did not provide evidence
showing that all 19,300 policyholders were impacted by the COVID-19 closures or that they filed
claims with State Farm, which were denied. See Comcast Corp. v. Behrend, 569 U.S. 27, at 33
(2013) (holding that the party seeking class certification must also satisfy through evidentiary
proof at least one of the provisions of Rule 23(b)). Thus, the Court cannot certify a Declaratory
Judgment Class which would not be entitled to relief under Rule 23(b). As noted below, Plaintiff
alleges in Counts II and III of the Amended Complaint that State Farm violated its contractual
obligations for those policyholders whose policies were in effect between March 23, 2020 through
June 30, 2020 and who filed a claim as a result of the COVID-19 closures. See ECF No. 20 at IPP
160-172, PP 173-176. Therefore, the Court will not certify the Declaratory Judgment Class.
Instead, the Court will certify the Virginia SubClass.

Although, at this time, the Court will not limit the number of members of the Virginia
SubClass, the Court notes that this SubClass does meet the numerosity requirement. In
interrogatory No. 5. Plaintiff asked Defendant to identify “the insureds in the Commonwealth of
Virginia who submitted claims for loss of income, extra expense and/or business interruption
losses related to COVID-19 Pandemic or Orders.” See ECF No. 117 at Exhibit B at 18 (“Troutner
Decl.”). In response, Defendants, with objections, produced its Claim of Files of State Farm
insureds located in the Commonwealth of Virginia who submitted business interruption claims

related to the COVID-19 pandemic. /d. Moreover, Defendants identified one-hundred and eleven
9
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 10 of 22 PagelD# 4423

(111) claim files of insureds located in the Commonwealth of Virginia who submitted business
interruption claims relating to the COVID-19 Pandemic. See ECF No. 135 at P 15; see id. at Exhibit
3. In its memorandum, Plaintiff notes that in a forthcoming summary judgment motion “Plaintiff
intends to seek certification of a damages class pursuant to Rule 23(b)(3) on behalf of Virginia
insureds who submitted claims under the Policies for losses stemming from the Orders, which
State Farm wrongfully denied.” See ECF No. 116 at Fn. 3.

Therefore, even if the class were limited only to the 111 insureds who filed claims and
obtain damages, the proposed Virginia Subclass meets the numerosity requirement. EQT Prod.
Co. v. Adair, 764 F.3d 347, 358 (4th Cir. 2014 (It is inherent in the concept of class certification
that there must be a “readily identifiable” set of putative class members).

Plaintiff argues that the Court can issue a divided certification composed of a Declaratory
Judgment Class and a Virginia Subclass. See ECF Nos. 116, 143. Notably, the United States Court
of Appeals for the Fourth Circuit (“Fourth Circuit”) has held that where monetary relief is
“‘incidental’” to injunctive or declaratory relief, divided certification may be permissible. See
Berry v. Schulman, 807 F.3d 600, 609 (4th Cir. 2015) (citing Allison v. Citgo Petroleum Corp., 151
F.3d 402, 415 (5th Cir.1998); see Wal-Mart Stores, Inc. v. Dukes, 131 8.Ct. 2541, at 2560, (2011)
(discussing Allison); Grabarczyk v. Stein, No. 5:19-CV-48-BO, 2019 WL 4570240, at *3

(E.D.N.C. Sept. 19, 2019) (holding that because the relief sought by plaintiff “is about uniform

10
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 11 of 22 PagelD# 4424

injunctive or declaratory remedies,” certification under Rule 23(b)(2) is appropriate”).* However,
in this case, divided certification is not appropriate because Plaintiff is seeking relief from
Defendant for not covering the losses stemming from the COVID-19 closures. Thus, monetary
damages are not incidental.

Nevertheless, the Court finds that Plaintiff satisfied the numerosity requirement for the
purposes of certifying a Virginia SubClass and, thus, will examine the Subclass under Rule 23.

2. Commonality & Typicality

The commonality and typicality requirements tend to merge. While Rule 23(a)(2) requires
that questions of law or fact be common to the class, Rule 23(a)(3) similarly requires that “the
claims or defenses of the representative parties are typical of the claims or defenses of the class.”
“Commonality requires the plaintiff to demonstrate that the class members ‘have suffered the same
injury.’” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350-51 (2011) (quoting Gen. Tel. Co. of
the Sw. v. Falcon, 457 U.S. 147, 157 (1982)). “A common question is one that can be resolved for
each class member in a single hearing, such as the question of whether an employer engaged in a
pattern and practice of unlawful discrimination against a class of its employees.” Thorn, 445 F.3d
at 318.

Here, Plaintiffs allege that Defendants unlawfully denied insureds in the Commonwealth

 

4 Sister jurisdictions have similarly held that a district court may grant divided certification which includes
a declaratory judgment and damages claims. See e.g., Spegele v. USAA Life Ins. Co., 336 F.R.D. 537, 558
(W.D. Tex. 2020) (noting that plaintiff appropriately sought a “divided certification,” seeking certification
of damages claims under Rule 23(b)(3) while also seeking certification of a declaratory relief claim under
Rule 23(b)(2)); Lemon v. Int’l Union of Operating Eng’rs, Local No. 139,216 F.3d 577, 581 (7th Cir. 2000)
(divided certification “avoids the due process problems of certifying the entire case under Rule 23(b)(2) by
introducing the Rule 23(b)(3) protections of personal notice and opportunity to opt out for the damages
claims”); Bland v. PNC Bank, NA, et al., 2016 WL 10520047, at *23 (W.D. Pa. Dec. 16, 2016) (Special
Master recommending the certification of a 23(b)(2) class and subclasses as well as 23(b)(3) classes and
subclasses, finding that declaratory relief sought applied to all class members). See also Gooch v. Life Invs.
Ins. Co. of Am., 672 F.3d 402, 428 n. 16 (6th Cir. 2012) (“Piecemeal certification of a declaratory-relief-only
class does not present a problem of preclusion for class members who wish to pursue damages claims.”).

11
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 12 of 22 PagelD# 4425

of Virginia coverage in the all-risk policy because of the COVID-19 pandemic closures. ECF No.
20. Specifically, Plaintiffs allege that the questions common to both the Declaratory Judgment
Class and the Virginia SubClass include whether: “(1) the term ‘accidental direct physical loss’ in
the Policies includes losses resulting from the Orders; (2) the Virus Exclusion, Acts or Decisions
Exclusion, or Ordinance or Law Exclusion bar losses resulting from the Orders; and (3) the Loss
of Income and Extra Expense endorsements in the Policies provide coverage for losses stemming
from the Orders.” ECF No. 116 at 12. Moreover, after determining the proper interpretation of the
“all-risk” policy, the Court must also determine the following questions to afford members of
Subclass relief:

Whether Plaintiff and members of the ... Virginia SubClass suffered a covered loss
under the policies issued to members of the Classes;

Whether Defendants’ Loss of Income and Extra Expense coverage applies to the
suspension of business caused by the social distancing, closure and/or stay—at—
home orders issued throughout the country;

Whether Defendants’ Civil Authority coverage applies to the prohibition on access
caused by the social distancing, closure and/or stay-at-home orders issued
throughout the country;

Whether, through the acts and conduct alleged above, Defendants violated their
express or implied obligations to members of the Nationwide Class and/or Virginia
Sub-Class;

Whether Defendants breached their contracts of insurance through a uniform and
blanket denial of all claims for business losses and/or extra expenses;

Whether Defendants are barred from raising the Virus Exclusion in light of the
claims and their prior misrepresentations regarding the exclusion;

Whether the Virus Exclusion is inapplicable under the policies at issue, void,
against applicable law and/or in violation of public policy;

Whether Defendants breached their implied covenant of good faith and fair dealing
to Plaintiff and members of the Virginia Sub-Class;

Whether members of the Classes have been damaged by the wrongs alleged herein

ECF No. 20 at P 137. Because these questions are common across each purported Subclass
member, the Court finds that there is commonality. See Thomas v. FTS USA, LLC, 312 F.R.D. 407,

417 (E.D. Va. 2016) (holding that the class’s claims “must depend upon a common contention . .

12
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 13 of 22 PagelD# 4426

. of such a nature that it is capable of class wide resolution”).

Meanwhile, typicality ensures that “only those plaintiffs who can advance the same factual
and legal arguments may be grouped together as a class.” Brousard v. Meineke Discount Muffler
Shops, Inc., 155 F.3d 331, 340 (4th Cir. 1998). Additionally, typicality will be established by
plaintiffs and all class members alleging the violations by defendants. See In re Vitamins Antitrust
Litig., 209 F.R.D. 251, 260 (D.D.C. 2002). Here, the Plaintiff's and the claims of the Virginia
Subclass arise from the same factual allegations and conduct that Defendants committed.
Specifically, Plaintiff alleges that State Farm:

Uniformly interprets “accidental direct physical loss” in Form CMP-4100 to require

structural damage and exclude losses due to the Orders;

Uniformly interprets the Virus Exclusion in Form CMP-4100 to exclude losses

caused by the Orders;

Uniformly interprets the Acts or Decisions Exclusion in Form CMP-4100 to

exclude losses caused by the Orders;

Uniformly interprets the Ordinance or Law Exclusion in Form CMP-4100 to

exclude losses caused by the Orders; and

Uniformly interprets the Loss of Income and Extra Expense endorsements on

Forms CMP 4705.1 and CMP 4705.2 to exclude losses caused by the Orders.

ECF No. 116 at 13-14. Moreover, as it pertains to Counts II and III, Plaintiff's Subclass
members allege that they were appropriately covered by the Policy because of the COVID-19
closure orders but were uniformly, and erroneously, denied coverage after they filed claims. See
ECF No. 20 at PP 160-172, PP 173-76. Therefore, Plaintiff's claims are also typical among the
class. See In re Vitamins Antitrust Litig., 209 F.R.D. at 260 (“The typicality requirement is satisfied
if each class member’s claim arises from the same course of events that led to the claims of the
representatives parties and each class member makes similar legal arguments to prove the

defendant's liability.” (internal quotations omitted).

Accordingly, the purported Virginia Subclass meets the commonality and typicality

13
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 14 of 22 PagelD# 4427

requirements of Rule 23(a).
3. Adequate Representation

The final requirement of a Rule 23(a) analysis necessitates that the named plaintiffs, and
their counsel, fairly and adequately protect the interests of the purported class. Plaintiff must
demonstrate that the named plaintiffs and putative class will “share common objectives and the
same factual and legal positions,” ensuring that there are no “fundamental” conflicts that go to the
“heart of the litigation.” Gunnells v. Healthplan Sers., Inc., 348 F.3d 417, 430-31 (4th Cir. 2003).

Here, Plaintiff is a businessowner and insured in the Commonwealth of Virginia who holds
an all-risk policy from State farm. Plaintiffs seek to represent a class of businessowners and
insureds who also hold an all-risk policy, filed claims because of the COVID-19 pandemic
closures, and whose claims State Farm denied. Notably, Defendants do not challenge the adequacy
of Plaintiffs counsel. Upon review, the Court finds no evidence to suggest that the interests of the
named Plaintiff in any way contradict that of the purported class. The same goes for Plaintiff's
counsel. Accordingly, requirement four of Rule 23(a) is met and Rule 23(a) is satisfied in its
entirety.
B. Rule 23(b)(3) Certification

An assessment of Rule 23(b)(3) is where the parties disagree. Under Rule 23(b)(3),
common questions of law or fact “must predominate over any questions affecting only individual
members.” Fed. R. Civ. P. 23(b)(3). Further, a plaintiff must establish “that a class action is
superior to other available methods for the fair and efficient adjudication of the controversy.” Jd.
These requirements are commonly referred to as the predominance and superiority requirements
of a Rule 23(b)(3) analysis.

The predominance requirement establishes a separate and “more stringent” analysis than

14
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 15 of 22 PagelD# 4428

Rule 23(a)’s commonality requirement. Thorn, 445 F.3d at 319 (quoting Lienhart v. Dryvit Sys.,
Inc., 255 F.3d 138, 146 n.4 (4th Cir. 2001)); ef Fed. R. Civ. P. 23(a)(2) (requiring only the presence
of common questions of law or fact). Predominance of common questions over individual issues
ensures that the “proposed class[] [is] sufficiently cohesive to warrant adjudication by
representation.” Amchem Prads., Inc., v. Windsor, 521 U.S. 591, 623 (1997). “If the ‘qualitatively
overarching issue’ in the litigation is common, a class may be certified notwithstanding the need
to resolve individualized issues.” Soutter v. Equifax Info. Servs., LLC, 307 F.R.D 183, 214 (E.D.
Va. 2015) (citing Ealy v. Pinkerton Gov't Servs., 514 F. App’x 299, 305 (4th Cir. 2013)); see also,
In re Namenda Direct Purchaser Antitrust Litig., 331 F. Supp. 3d 152, 204 (S.D.N.Y. 2018)
(“‘[I]ndividual questions need not be absent’ in order to certify a class under Rule 23(b)(3); the
text of Rule 23(b)(3) itself contemplates that such questions will be present.” (quoting Sykes v. Mel
S. Harris & Assocs. LLC, 780 F.3d 70, 81 (2d Cir. 2015))).

To satisfy the predominance requirement, a plaintiff must demonstrate that each element
of the legal claim “is capable of proof at trial through evidence that is common to the class rather
than individual.” Jn re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, at 311 (3d Cir. 2008), as
amended (Jan. 16, 2009). “Because the nature of the evidence that will suffice to resolve a question
determines whether the question is common or individual, a district court must formulate some
prediction as to how specific issues will play out in order to determine whether common or
individual issues predominate in a given case.” Jd. (internal quotations and citations omitted).
Accordingly, the Court must conduct a “rigorous analysis” of the Rule 23(b)(3) requirements,
establishing various facts in support of such analysis. /d. at 323-24. In so doing, the Court is
required to evaluate “Plaintiffs’ methodology for proving [predominance and superiority] and must

act as finder of fact in the face of conflicting expert testimony.” Jn re Titanium Dioxide Antitrust
15
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 16 of 22 PagelD# 4429

Litig., 284 F.R.D. 328, 340 (D. Md. 2012), amended, 962 F. Supp. 2d 840 (D. Md. 2013).
1. Factual Findings Relevant to Plaintiff's Motion

As previously articulated, Plaintiff seeks to represent a Virginia Subclass of insureds in the
Commonwealth of Virginia who are businessowners, purchased the same “all risk” commercial
property insurance policy from State Farm, filed claims stemming from the COVID-19 closures,
and whose claims were denied. Compl. at P 1. The Policy broadly covers “Loss of Income and
Extra Expense Coverage,” and includes coverage for the losses described herein. Specifically, the
Policy provides coverage for “Loss of Income” and “Extra Expense” due to accidental direct
physical loss to property and for the “Loss of Income” and “Extra Expense” caused by certain
actions of a “Civil Authority.” Compl. at P 3. Beginning in March 2020, the Commonwealth of
Virginia and the federal government issued COVID-19 pandemic closure orders. As a result,
Plaintiff, and other similarly situated business, suspended operations, lost income, and incurred
extra expenses. Compl. at P 7. Accordingly, Plaintiff filed a claim to Defendants seeking
reimbursement for its lost income and extra expenses under the Policy’s Loss of Income and Extra
Expense Coverage. Compl. at P 10. However, Defendants denied Plaintiff’s insurance claim and
refused to provide any reimbursement by claiming that Plaintiff's loss were excluded from
coverage. Compl. at P 11. Plaintiffs accuse Defendants of improperly and uniformly denying
coverage under the insurance policy for all members of the class and, thus, allege a breach of
contract. Compl. at Pip 12-17.

In support of Plaintiffs theory of liability, Plaintiff alleges that State Farm has uniformly
interpreted the “all risk” insurance policy to exclude coverage for losses stemming from the
COVID-19 closure orders for all members of the Class. ECF No. 116 at 17. Moreover, Plaintiff

alleges that it will present evidence showing that businesses in the class purchased the same “all-

16
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 17 of 22 PagelD# 4430

risk” policy, filed similar claims to State Farm following the COVID-19 closure orders, and that
State Farm uniformly denied these claims on the same basis that the “all risk” policy did not cover
the allege losses.

In opposition, Defendants allege that the class lacks cohesiveness because the legal
question of “...policy interpretation that Plaintiff asks the Court to resolve will apply differently
to different putative class members, depending on the type of their business and the individual
facts as to their operations during the COVID-19 pandemic.” ECF No. 135 at 16.

2. Cohesiveness and Predominance

The Court finds that although there may be individualized issues pertaining to specific
members of the class, there are common and cohesive legal questions pertaining to all members of
the Virginia Subclass. Principally, the Court must determine the proper legal interpretation of the
Defendants’ “all risk” policy as it pertains to the COVID-19 mandatory closures. See Seneca Ins.
Co. v. Shipping Boxes I, LLC, 30 F. Supp. 3d 506, 513 (E.D. Va. 2014) (denying motion to dismiss
declaratory judgment claims and stating, “declaratory judgment actions by the insured to determine
coverage [are] common, and the instant action does not involve inappropriate ‘procedural fencing’
but rather asks the Court for a construction of definite stated rights, status, and other relations as
delineated in the insurance contract”). After determining the proper interpretation of the “all-risk”
policy, the Court must also determine the following questions to afford members of class relief:

Whether Plaintiff and members of the ... Virginia SubClass suffered a covered loss

under the policies issued to members of the Classes;

Whether Defendants’ Loss of Income and Extra Expense coverage applies to the

suspension of business caused by the social distancing, closure and/or stay—at—

home orders issued throughout the country;

Whether Defendants’ Civil Authority coverage applies to the prohibition on access

caused by the social distancing, closure and/or stay-at-home orders issued

throughout the country;
Whether, through the acts and conduct alleged above, Defendants violated their

17
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 18 of 22 PagelD# 4431

express or implied obligations to members of the Nationwide Class and/or Virginia

Sub-Class;

Whether Defendants breached their contracts of insurance through a uniform and

blanket denial of all claims for business losses and/or extra expenses;

Whether Defendants are barred from raising the Virus Exclusion in light of the

claims and their prior misrepresentations regarding the exclusion;

Whether the Virus Exclusion is inapplicable under the policies at issue, void,

against applicable law and/or in violation of public policy;

Whether Defendants breached their implied covenant of good faith and fair dealing

to Plaintiff and members of the Virginia Sub-Class;

ECF No. 20 at P 137. To grant certification under Rule 23(b), the Court must determine
whether the alleged Counts in the complaint are predominant for the class or individual.
Accordingly, the Court will examine each count in turn.

a. Breach of Contract

In Count II of the Amended complaint, Plaintiff alleges breach of Contract individually
and on behalf of the class. See ECF No. 20 at PP 160-172. To succeed on their breach of contract
claim at trial, Plaintiff must establish the following elements: (1) a legally enforceable obligation
of a defendant to a plaintiff; (2) the defendant’s violation or breach of that obligation; and (3)
injury or damage to the plaintiff caused by the breach of obligation. Sunrise Continuing
Care, LLC v. Wright, 277 Va. 148, 671 S.E.2d 132, 134 (2009). As detailed in its memorandum
and opinion regarding Defendants’ Motion to Dismiss, see ECF No. 62. At 7-21, the Court found
that Plaintiff had alleged sufficient facts to state a claim.

First, both parties do not dispute that there was a legally enforceable contract. However,
the key issue in dispute here is whether Defendants breached its obligation to provide coverage for
losses stemming from the COVID-19 closure orders. After applying rules of contract interpretation

from the Commonwealth of Virginia, the Court previously examined the “all risk” policy and

found that Plaintiff allege sufficient facts to establish that it submitted a good faith plausible claim

18
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 19 of 22 PagelD# 4432

to the Defendants for a “direct physical loss” covered by the policy. /d. at 20. Therefore, the burden
shifted to the Defendants to show that Plaintiffs claim was excluded under the contract. Jd. at 22.
Accordingly, the Court determined that Plaintiff pleaded sufficient facts that neither the Virus
exclusion, ordinance or and law exclusion, nor the acts or decisions exclusion applied to bar
Plaintiffs claim. /d. at 23-28.

Since the Virginia Subclass is similarly situated as the Plaintiff, the Court also finds that
the relevant facts required to prove a claim for the Plaintiff, as an individual, are substantially
similar as those required to prove a claim for the Virginia Subclass. Accordingly, the questions of
fact and law required to establish Count II for the Virginia Subclass are predominate across each
member of the purported class.

b. Breach of Covenant of Good Faith and Fair Dealing

In Count III, Plaintiff alleges a claim for Breach of Covenant of Good Faith and Fair
Dealing. ECF No. 20 at ff 173-76. “Under Virginia law, the elements of a claim for breach of an
implied covenant of good faith and fair dealing are “(1) a contractual relationship between the
parties, and (2) a breach of the implied covenant.” Enomoto v. Space Adventures, LTD, 624
F.Supp.2d 443, 450 (E.D.Va. 2009) (citing Charles E. Brauer Co., Inc. v. NationsBank of Va.,
N.A., 466 S.E.2d 382, 386 (Va. 1996). As noted previously, the Court noted that Plaintiff pleaded
sufficient facts to plausibly establish that it was covered by the “all-risk” policy. ECF No, 62 at
29-30. Accordingly, the Court reasoned that since “coverage is a pre-requisite to a claim for bad
faith” Plaintiff may proceed with Count III. /d. (citing Builders Mut. Ins. Co. v. Dragas Mgmi.
Corp., 709 F. Supp. 2d 432, 441 (E.D. Va. 2010) (noting that “coverage is a prerequisite to a claim
for bad faith”)).

Accordingly, the questions of fact and law required to establish Count III for the Virginia
19
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 20 of 22 PagelD# 4433

Subclass are predominate across each member of the purported class.
3. Measurable Damages

At the class certification stage, Plaintiffs must show, by a preponderance of the evidence,
that they will be able to prove damages using common proof. See Behrend v. Comcast Corp., 655
F.3d at 204. However, “[s]ome variation of damages among class members does not defeat class
certification.” /d.; see 7AA Federal Practice & Procedure § 1781 (“[I]t uniformly has been held
that differences among the members as to the amount of damages incurred does not mean that a
class action would be inappropriate.”). But notably, “[c]omplex and individualized questions of
damages... weigh against finding predominance.” Behrend v. Comcast Corp., 655 F.3d at 204.

The Court acknowledges that Plaintiff may be unable to prove class-wide damages without
an individualized inquiry as to the damages applicable to each class member. While it is possible
that each proposed class member was injured by Defendants’ alleged violation, the extent of that
injury may differ depending upon the specific losses and extra expenses incurred by each
businessowner during their closures. A potential “need to inquire into individual damage
calculations, however, is not an impediment to class certification” since a damages inquiry
necessarily requires individual proof. Jn re Titanium Dioxide Antitrust Litig., 284 F.R.D. at 349;
see also Gunneills v. Healthplan Servs., Inc., 348 F.3d 417, 427-28 (4th Cir.2003) (“Rule 23
contains no suggestion that the necessity for individual damage determinations destroys
commonality, typicality, or predominance, or otherwise forecloses class certification. In fact, Rule
23 explicitly envisions class actions with such individualized damage determinations.”).

Indeed, the Fourth Circuit opined that “Rule 23(c)(4) permits courts to certify a class with
respect to particular issues and contemplates possible class adjudication of liability issues with ‘the

members of the class [that are thereafter] required to come in individually and prove the amounts

20
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 21 of 22 PagelD# 4434

of their respective claims.’” Gunnells, 348 F.3d at 428 (citing Fed.R.Civ.P. 23 advisory
committee’s note (1966 Amendment, subdivision (c)(4))). Accordingly, should the Court
determine that this case requires an alternative mechanism to assess damages — even if the Court
must create subclasses or first assess liability and later conduct damages trials — the Court will do
so at a later proceeding, upon completion of discovery.
4. Superiority

Finally, Plaintiffs must demonstrate that “a class action is superior to other available
methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). The
superiority requirement ensures that proceeding by class action will “achieve economies of time,
effort, and expense, and promote... uniformity of decision as to persons similarly situated, without
sacrificing procedural fairness or bringing about other undesirable consequences.” Amchem
Prods., Inc., 521 U.S. at 615. Plaintiffs have plausibly alleged that approximately hundreds, and
perhaps, thousands of policyholders in Virginia have been impacted by Defendants’ alleged
wrongdoing. To resolve these claims, it would require potentially hundreds of minitrials
throughout this Circuit and several sister circuits given the geographical location of potential
claimants. In the interest of efficiency, time, and uniformity of decision, and because the Court
also finds that common issues predominate, class action treatment is superior to any alternative
means of adjudication.

IV. CONCLUSION

For the reasons set forth above, Plaintiff's Motion for Class Certification is GRANTED
IN PART AND DENIED IN PART. Plaintiff's Motion to certify a Declaratory Judgment Class
is DENIED. However, the Court ORDERS certification of the following class:

All persons or entities in the Commonwealth of Virginia with a Businessowners

21
Case 2:20-cv-00265-RAJ-LRL Document 204 Filed 08/19/21 Page 22 of 22 PagelD# 4435

insurance policy issued by State Farm on Form CMP-4100, including a Loss of

Income and Extra Expense endorsement on Form CMP 4705.1 or CMP 4705.2, or

with the same or substantially similar terms, in effect at any time between March

23, 2020 through June 30, 2020, and who submitted claims for business income

losses and/or extra expenses incurred as a result of social distancing, closure and/or

stay-at-home orders issued from March 2020 forward, which Defendants denied.

IT IS FURTHER ORDERED that Defendants shall provide to Plaintiff's counsel the
names, last known addresses, home and mobile phone numbers, and email addresses of all
potential members of the certified class within fifteen (15) days of the date of this Order;

IT IS FURTHER ORDERED that Plaintiffs counsel shall circulate notices of pendency
and consent to joinder to all potential members of the certified class upon the Court’s approval of
the form of notice;

IT IS FURTHER ORDERED that any consents to joinder in this action by which
additional persons join this litigation as plaintiffs under 29 U.S.C. § 216(b) must be filed with the
Clerk of the Court no later than ninety (90) days after either the date that this Court approves the
form of notice to the class or the date that Defendants provide to Plaintiff's counsel the names, last
known mailing addresses, home and mobile phone numbers, and email addresses of all potential
members of the certified class, which ever date is later.

IT IS FURTHER ORDERED that the filing of all dispositive motions shall be STAYED
until further notice of this Court.

The Court DIRECTS the Clerk to provide copies of this Memorandum Opinion and

Order to counsel of record.

 

 

IT IS SO ORDERED. |
Norfolk, Virginia Kem Ql. ( YT
August if 2021 UN{THD STATES DISTRICT JUDGE

22
